Case 1:19-cv-05173-ARR-LB Document 15 Filed 10/31/19 Page 1 of 4 PageID #: 88
                                                                                             /o\^


  UNITED STATES DISTRICT COURT                                   ^ Ocr3j20l9
  EASTERN DISTRICT OF NEW YORIC

                                                                 Brooklyn office
  VISHAXH & CRYPTONOMIC,INC.,                             STIPULATION AND ORDER
                                                          OF PARTIAL DISMISSAL
                                     Plaintiffs,          AND AMENDMENT
                                                          OF THE CAPTION


                                                          Civil Action No.
  KENNETH T. CUCCINELLI, ACTING                           CV-19-5173(ARR)(LB)
  DIRECTOR,UNITED STATES CITIZENSHIP
  AND IMMIGRATION SERVICES,

                                     Defendant.




         WHEREAS, in the Complaint filed in the above-captioned action plaintiffs VISHAKH

 and CRYPTONOMIC,INC. asserts two causes of action under the Administrative Procedure Act,

 5U.S.C. §701er^e?.("APA");

         WHEREAS,the first cause of action challenges as arbitrary and capricious under the APA

 the denial of defendant KENNETH T. CUCCINELLI,ACTING DIRECTOR,UNITED STATES

 CITIZENSHIP AND IMMIGRATION SERVICES ("USCIS") of the visa petition submitted on

 behalf of plaintiff VISHAKH by plaintiff CRYPTONOMIC, INC. seeking employment-based

 classification under 8 U.S.C. § 1101(a)(15)(H)(i)(B)("H-IB visa");

         WHEREAS,the Complaint filed in the above-captioned action alleges that venue is proper

 as to plaintiff CRYPTONOMIC, INC. because its principle place of business is Brooklyn, New

 York;

         WHEREAS, the second cause of action challenges as unduly delayed under the APA

 defendant USCIS's adjudication of plaintiff VISHAKH's own visapetition for employment-based

 classification under 8 U.S.C. § 1153(b)(5)("EB-S visa")- a wholly separate benefit from the H-
Case 1:19-cv-05173-ARR-LB Document 15 Filed 10/31/19 Page 2 of 4 PageID #: 89
Case 1:19-cv-05173-ARR-LB Document 15 Filed 10/31/19 Page 3 of 4 PageID #: 90
Case 1:19-cv-05173-ARR-LB Document 15 Filed 10/31/19 Page 4 of 4 PageID #: 91




        /s/(ARR)
